Exhibit 10.1
STANDBY PURCHASE AGREEMENT
     This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of
February 17, 2010, is by and among PVF Capital Corp., an Ohio corporation (the
“Company”), and Short Vincent Partners II, L.P., an Ohio limited partnership
(the “Standby Purchaser”).
WITNESSETH:
     WHEREAS, the Company proposes pursuant to the Registration Statement (as
defined herein), to commence an offering to holders of its common stock (the
“Common Stock”) of record as of the close of business on January 27, 2010 (the
“Record Date”), of non-transferable rights (the “Rights”) to subscribe for and
purchase additional shares of Common Stock (the “New Shares”) at a subscription
price of $1.75 per share (the “Subscription Price”) for an aggregate offering
amount of up to $30,000,000 million (the “Rights Offering”); and
     WHEREAS, pursuant to the Rights Offering, the Company will distribute to
each of its shareholders of record as of the Record Date, at no charge, one
Right for each share of Common Stock held by such shareholders as of the Record
Date, and each Right will entitle the holder to purchase, for each share of
Common Stock owned as of the Record Date, New Shares at the Subscription Price
(the “Basic Subscription Privilege”); and
     WHEREAS, each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled to subscribe for additional shares of Common Stock
not otherwise purchased pursuant to the exercise of the Basic Subscription
Privileges up to the total number of New Shares, at the Subscription Price (the
“Over-Subscription Privilege”); and
     WHEREAS, in order to facilitate the Rights Offering, the Company has
requested the Standby Purchaser to agree, and the Standby Purchaser has agreed
to acquire from the Company the lesser of (x) 2,436,610 or (y) such number of
shares of Common Stock as will equal, on a fully diluted basis upon completion
of the Rights Offering, 9.61% of the total outstanding shares of Common Stock
(such number of shares, the “Securities”) at a price equal to the Subscription
Price (the “Standby Offering” and, together with the Rights Offering, the “Stock
Offerings”); provided, however, in no event will Standby Purchaser be required
to purchase a number of shares that would require it or any of its affiliates to
obtain prior regulatory clearance or approval from any state or federal bank
regulatory authority; and
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:
     Section 1. Certain Other Definitions. The following terms used herein shall
have the meanings set forth below:
      “Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the
Exchange Act) of such Standby Purchaser; provided that the Standby Purchaser or
any of its affiliates exercises investment authority, including, without
limitation, with respect to voting and dispositive rights with respect to such
affiliate.
      “Agent” shall have the meaning set forth in Section 4(f) hereof.
      “Agreement” shall have the meaning set forth in the preamble hereof.
      “Basic Subscription Privilege” shall have the meaning set forth in the
recitals hereof.
      “Board” shall mean the Board of Directors of the Company.
      “Business Day” shall mean any day that is not a Saturday, a Sunday or a
day on which banks are generally closed in the State of Ohio.
      “Closing” shall mean the closing of the purchases described in Section 2
hereof, which shall be held at the offices of Kilpatrick Stockton LLP in
Washington, D.C., at 10:00 a.m., Eastern Time, on the Closing Date or at such
other place and time as shall be agreed upon by the parties hereto.

 



--------------------------------------------------------------------------------



 



      “Closing Date” shall mean the date of the Closing.
      “Commission” shall mean the United States Securities and Exchange
Commission, or any successor agency thereto.
      “Common Stock” shall have the meaning set forth in the recitals hereof.
      “Company” shall have the meaning set forth in the preamble hereof.
      “Cure Period” shall have the meaning set forth in Section 8(a) hereof.
      “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.
      “Market Adverse Effect” shall have the meaning set forth in
Section 7(a)(iii) hereof.
      “Material Adverse Effect” shall mean a material adverse effect on the
financial condition, or on the earnings, financial position, shareholders’
equity, operations, assets, results of operations, regulatory compliance or
business of the Company and its subsidiaries taken as a whole; provided that the
meaning shall exclude any changes from general economic, industry, market or
competitive conditions or changes in laws, rules or regulations generally
affecting Persons in the Company’s industry.
      “New Shares” shall have the meaning set forth in the recitals hereof.
      “Non-Disclosure Agreement” shall have the meaning set forth in Section 12
hereof.
     “Other Standby Purchaser” shall have the meaning set forth in Section 4
hereof.
      “Over-Subscription Privilege” shall have the meaning set forth in the
recitals hereof.
      “Person” shall mean an individual, corporation, partnership, association,
joint stock company, limited liability company, joint venture, trust,
governmental entity, unincorporated organization or other legal entity.
      “Prospectus” shall mean the final Prospectus, including any information
relating to the Rights Offering, including the Rights and the underlying shares
of Common Stock, and the additional shares of Common Stock to be offered and
sold in the Standby Offering, that is filed with the Commission pursuant to Rule
424(b) and deemed by virtue of Rule 430A of the Securities Act to be part of
such Registration Statement, each as amended, for use in connection with the
issuance of the Rights and the Rights Offering.
      “Record Date” shall have the meaning set forth in the recitals hereof.
      “Registration Statement” shall mean the Company’s Registration Statement
on Form S-1 (Commission File No. 333-163037) initially filed with the Commission
on November 12, 2009, together with all exhibits thereto and any prospectus
supplement relating to the Rights and the underlying shares of Common Stock, and
the additional shares of Common Stock to be offered and sold in the Standby
Offering pursuant to which the Rights and underlying shares of Common Stock have
been registered pursuant to the Securities Act.
      “Rights” shall have the meaning set forth in the recitals hereof.
      “Rights Offering” shall have the meaning set forth in the recitals hereof.
      “Rights Offering Expiration Date” shall mean March 22, 2010, provided that
the Company shall have the option to extend the Rights Offering, for any reason,
until April 9, 2010.
      “Securities” shall have the meaning set forth in the recitals hereof.
      “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the Commission thereunder.

2



--------------------------------------------------------------------------------



 



     “Standby Commitment Fee” shall mean a cash fee of $150,000, payable at the
Closing to the Standby Purchaser.
      “Standby Offering” shall have the meaning set forth in the recitals
hereof.
      “Standby Purchaser” shall mean the Standby Purchaser named in the recitals
hereof.
      “Stock Offerings” shall have the meaning set forth in the recitals hereof.
      “Subscription Agent” shall have the meaning set forth in Section 6(a)(iv)
hereof.
      “Subscription Price” shall have the meaning set forth in the recitals
hereof.
      “Termination Notice” shall mean a notice from the Company indicating that
the Board, in the exercise of its good faith judgment, has determined to
terminate or suspend indefinitely the Rights Offering contemplated hereby.
     Section 2. Standby Purchase Commitment.
     (a) The Standby Purchaser hereby agrees to purchase the Securities from the
Company, and the Company hereby agrees to sell the Securities to the Standby
Purchaser, at the Subscription Price.
     (b) Payment of the Subscription Price for the Securities shall be made to
the Company by the Standby Purchaser, on the Closing Date, against delivery of
the Securities to the Standby Purchaser, in United States dollars by means of
certified or cashier’s checks, bank drafts, money orders or wire transfers.
     Section 3. Representations and Warranties of the Company. The Company
represents and warrants to the Standby Purchaser as follows:
     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio and has all requisite
corporate power and authority to carry on its business as now conducted.
     (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
     (c) The Registration Statement was declared effective by the Commission on
February 17, 2010 and no stop order has been issued with respect thereto and no
proceedings therefore have been initiated or, to the knowledge of the Company,
threatened by the Commission, and any request on the part of the Commission for
additional information has been complied with. On the effective date, the
Registration Statement complied in all material respects with the requirements
of the Securities Act and did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. On the Closing Date, the
Registration Statement and the Prospectus will not include an untrue statement
of a material fact nor omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement or the Prospectus
made in reliance upon and in conformity with the information furnished to the
Company in writing by the Standby Purchaser expressly for use in the
Registration Statement or in the Prospectus pursuant to Section 6(c) below.
     (d) All of the Securities and New Shares will have been duly authorized for
issuance prior to the Closing, and, when issued and distributed as set forth in
the Prospectus, will be validly issued, fully paid and non-assessable; and none
of the Securities or New Shares will have been issued in violation of the
preemptive rights of any security holders of the Company arising as a matter of
law or under or pursuant to the Company’s First Amended and Restated Articles of
Incorporation (as amended through the Closing Date), Amended and Restated Bylaws
or Amended and Restated Code of Regulations, or any material agreement or
instrument to which the Company is a party or by which it is bound.

3



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties of the Standby Purchaser. The
Standby Purchaser represents and warrants to the Company as follows:
     (a) The Standby Purchaser is a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, with full power and authority to perform its
obligations under this Agreement.
     (b) The Standby Purchaser is acquiring its Securities for its own account,
with the intention of holding the Securities for investment and with no present
intention of participating, directly or indirectly, in a distribution of the
Securities; provided, however, that the Standby Purchaser may assign its rights
to acquire Securities hereunder to one or more of the principals of its general
partner.
     (c) The Standby Purchaser is familiar with the business in which the
Company is engaged, and based upon its knowledge and experience in financial and
business matters, it is familiar with the investments of the type that he is
undertaking to purchase; it is fully aware of the problems and risks involved in
making an investment of this type; and it is capable of evaluating the merits
and risks of this investment. The Standby Purchaser acknowledges that, prior to
executing this Agreement, it has had the opportunity to ask questions of and
receive answers or obtain additional information from a representative of the
Company concerning the financial and other affairs of the Company.
     (d) This Agreement has been duly and validly authorized, executed and
delivered by such Standby Purchaser and constitutes a binding obligation of the
Standby Purchaser enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (e) The Standby Purchaser is not an affiliate (within the meaning of
Rule 405 of the Securities Act) of any other party with whom the Company has
entered into standby purchase agreements substantially similar to this Agreement
(“Other Standby Purchaser”), is not acting in concert and is not a member of a
group (within the meaning of Section 13(d)(3) of the Exchange Act) with any
Other Standby Purchaser and has no current intention to act in the future in a
manner that would make it a member of such a group.
     (f) The Standby Purchaser hereby acknowledges that the Company has retained
Stifel, Nicolaus & Company, Incorporated to serve as the Agent (the “Agent”) in
connection with the Rights Offering, pursuant to which the Agent will receive
customary fees for each share of Common Stock sold in the Stock Offerings.
Further, the Agent shall be entitled to rely and have the benefit of, as a
third-party beneficiary, the representations, warranties, agreements, covenants
and other provisions of this Agreement (in each case related to the Standby
Purchaser).
     Section 5. Deliveries at Closing.
     (a) At the Closing, the Company shall deliver to the Standby Purchaser a
certificate or certificates representing the number of shares of Common Stock
issued to the Standby Purchaser pursuant to Section 2 hereof.
     (b) At the Closing, the Company shall pay the Standby Commitment Fee to the
Standby Purchaser, in United States dollars by means of certified or cashier’s
checks, bank drafts, money orders or wire transfer.
     (c) At the Closing, the Standby Purchaser shall deliver to the Company
payment in an amount equal to the Subscription Price multiplied by the
Securities purchased by the Standby Purchaser, as set forth in Section 2(b)
hereof.
     Section 6. Covenants.
     (a) Covenants. The Company agrees and covenants with the Standby Purchaser,
between the date hereof and the earlier of the Closing Date or the effective
date of any termination pursuant to Section 8 hereof, as follows:
     (i) To use commercially reasonable efforts to effectuate the Rights
Offering;

4



--------------------------------------------------------------------------------



 



     (ii) As soon as reasonably practicable after the Company is advised or
obtains knowledge thereof, to advise the Standby Purchaser with a confirmation
in writing, of (A) the time when the Prospectus or any amendment or supplement
thereto has been filed, (B) the issuance by the Commission of any stop order, or
of the initiation or threatening of any proceeding, suspending the effectiveness
of the Registration Statement or any amendment thereto or any order preventing
or suspending the use of any preliminary prospectus or the Prospectus or any
amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the New Shares for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for such purpose, (D) the
receipt of any comments from the Commission directed toward the Registration
Statement or any document incorporated therein by reference and (E) any request
by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information. The
Company will use its commercially reasonable efforts to prevent the issuance of
any such order or the imposition of any such suspension and, if any such order
is issued or suspension is imposed, to obtain the withdrawal thereof as promptly
as possible;
     (iii) To operate the Company’s business in the ordinary course of business
consistent with past practice;
     (iv) To notify, or to cause the subscription agent for the Rights Offering
(the “Subscription Agent”) to notify, on each Friday during the exercise period
of the Rights, or more frequently if reasonably requested by the Standby
Purchaser, the Standby Purchaser of the aggregate number of Rights known by the
Company or the Subscription Agent to have been exercised pursuant to the Rights
Offering as of the close of business on the preceding Business Day or the most
recent practicable time before such request, as the case may be;
     (v) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for shares of Common Stock issuable upon exercise
of the Company’s presently outstanding stock options;
     (vi) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock; and
     (vii) Not to declare or pay any dividends on its Common Stock or repurchase
any shares of Common Stock, other than ordinary quarterly dividends, regularly
declared and paid in accordance with past practice.
     (b) Certain Acquisitions. Between the date hereof and the Closing Date, the
Standby Purchaser and its respective Affiliates shall not acquire any shares of
Common Stock; provided, however, that the foregoing shall not restrict the
acquisition of shares of Common Stock by the Standby Purchaser or its Affiliates
(i) from the Company pursuant to Section 2 of this Agreement, (ii) from the
Standby Purchaser or any of its respective Affiliates, or (iii) pursuant to any
conversion of or exchange offer in respect of any other securities of the
Company beneficially owned by the Standby Purchaser or such Affiliate as of the
date hereof.
     (c) Information. The Standby Purchaser agrees to furnish to the Company all
information with respect to the Standby Purchaser that the Company may
reasonably request and any such information furnished to the Company expressly
for inclusion in the Prospectus by the Standby Purchaser not contain any untrue
statement of material fact or omit to state a material fact required to be
stated in the Prospectus or necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
     (d) Public Statements. Neither the Company nor the Standby Purchaser shall
issue any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other parties hereto, which consent shall not be unreasonably withheld or
delayed, except (i) if such public announcement, statement or other disclosure
is required by applicable law or applicable stock market regulations, in which
case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, or
(ii) with respect to the filing by the Standby Purchaser of any Schedule 13D or
Schedule 13G, to which a copy of this Agreement may be attached as an exhibit
thereto.

5



--------------------------------------------------------------------------------



 



     (e) Regulatory Filing. If the Company or the Standby Purchaser determines a
filing is or may be required under applicable law in connection with the
transactions contemplated hereunder, the Company and the Standby Purchaser shall
use commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary or advisable
under applicable law with respect to the transactions contemplated hereunder so
that any applicable waiting period shall have expired or been terminated as soon
as practicable after the date hereof.
     Section 7. Conditions to Closing.
     (a) The obligations of the Standby Purchaser to consummate the transactions
contemplated hereunder are subject to the fulfillment, prior to or on the
Closing Date, of the following conditions:
     (i) The representations and warranties of the Company in Section 3 shall be
true and correct in all material respects as of the date hereof and at and as of
the Closing Date as if made on such date (except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such specified date);
     (ii) Subsequent to the execution and delivery of this Agreement and prior
to the Closing Date, there shall not have been any Material Adverse Effect, nor
shall there have occurred any breach of any covenant of the Company set forth in
Section 7 hereof;
     (iii) As of the Closing Date, trading in the Common Stock shall not have
been suspended by the Commission or Nasdaq Capital Market or trading in
securities generally on the Nasdaq Capital Market shall not have been suspended
or limited or minimum prices shall not have been established on the Nasdaq
Capital Market (a “Market Adverse Effect”);
     (iv) The Company shall have received shareholder approval of the redemption
of $10.0 million aggregate liquidation amount of trust preferred securities, the
sale to the Standby Purchasers and an amendment to the Company’s First Amended
and Restated Articles of Incorporation to increase the number of shares of
authorized Common Stock;
     (v) The Company shall have obtained any required federal, state and
regulatory approvals for the Stock Offerings on conditions reasonably
satisfactory to the Company;
     (vi) No circumstances have occurred that would result in the Standby
Purchaser, individually or otherwise with any other person or entity, being
required to register as a depository institution holding company under federal
or state laws or regulations, or to submit an application, or notice, to a
federal regulatory authority; and
     (vi) On or prior to the Closing Date and subject to the approval of the
Office of Thrift Supervision, the Board of Directors shall have appointed one
designee of the Standby Purchaser to the Board of Directors of the Company,
effective as of the Closing Date or as soon thereafter as Office of Thrift
Supervision approval is received. To the extent consistent with the requirement
to stagger the terms of the directors of the Company, the Company will appoint
such person for a term ending at the Company’s 2012 annual meeting of
stockholders. Subject to the fiduciary obligations of its Board of Directors
and, if required under Office of Thrift Supervision rules and regulations, the
approval of the Office of Thrift Supervision, the Company agrees to renominate
the Standby Purchaser’s designee for election as a director of the Company for a
three-year term at the Company’s 2012 annual meeting of stockholders, provided
that (i) he does not reasonably give notice to the Company that he does not seek
such renomination or reelection at the time of such occurrence, and (ii) the
Standby Purchaser then owns at least 50% of the Securities it has purchased
pursuant to the Standby Offering (“Standby Minimum Threshold”). Subject to any
limitation imposed by law or by any regulatory authority having jurisdiction
over the Company, in the event that any time prior to the scheduled expiration
of his initial term as a director or, if, pursuant to this paragraph
(vi) herein, he is reelected as a director at the Company’s 2012 annual meeting
of stockholders, prior to the scheduled expiration of the term to which he is
reelected, the Standby Purchaser’s designee is unable to serve as a director,
whether because of resignation, removal or otherwise, the Standby Purchaser
shall be entitled to designate a substitute nominee who is reasonably acceptable
to the Company’s Board of Directors, and the Company shall cause such reasonably
acceptable nominee to be appointed to the Board to complete the Standby
Purchaser’s designee’s term as a director. Notwithstanding the foregoing, if at
any time the Standby Purchaser no longer owns Securities equal to or

6



--------------------------------------------------------------------------------



 



exceeding the Standby Minimum Threshold, the Standby Purchaser’s right to
designate such substitute nominee shall terminate. In order for the Company to
monitor ownership of the Securities by the Standby Purchaser, the Standby
Purchaser agrees to provide the Company with notice of all its purchases and
sales of Company Common Stock, along with a summary of its aggregate Company
stock ownership. Notwithstanding the foregoing, if the Standby Purchaser no
longer owns Securities equal to or exceeding the Standby Minimum Threshold, the
director designee of the Standby Purchaser shall resign as a director of the
Company effective within 15 days after the date it no longer owns Securities
equal to or exceeding the Standby Minimum Threshold;
     (b) The obligations of the Company to consummate the transactions
contemplated hereunder are subject to the fulfillment, prior to or on the
Closing Date, of the following conditions:
     (i) The representations and warranties of the Standby Purchaser in
Section 4 shall be true and correct in all material respects as of the date
hereof and at and as of the Closing Date as if made as of such date (except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such specified date); and
     (ii) The Standby Purchaser shall have executed and delivered a lock-up
agreement substantially in the form of Exhibit A hereto.
     (c) The obligations of the Company and the Standby Purchaser to consummate
the transactions contemplated hereunder in connection with the Rights Offering
are subject to the fulfillment, prior to or on the Closing Date, of the
following conditions:
     (i) No judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Rights Offering or the material transactions contemplated by
this Agreement;
     (ii) No stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and any
request of the Commission for inclusion of additional information in the
Registration Statement or otherwise shall have been complied with;
     (iii) The New Shares and the Securities shall have been authorized for
listing on the Nasdaq Capital Market;
     (iv) Any applicable waiting period shall have expired or been terminated
thereunder with respect to such purchase; and
     (v) The Company must sell a minimum of $26 million of shares of Common
Stock in the Stock Offerings, which amount includes purchases by the Standby
Purchaser and Other Standby Parties.
     Section 8. Termination.
     (a) This Agreement may be terminated at any time prior to the Closing Date,
by the Standby Purchaser by written notice to the Company if there is (i) a
Material Adverse Effect or (ii) a Market Adverse Effect that is not cured within
twenty-one (21) days after the occurrence thereof (the “Cure Period”), provided
that the right to terminate this Agreement after the occurrence of each Material
Adverse Effect or a Market Adverse Effect, which has not been cured within the
Cure Period, shall expire seven (7) days after the expiration of such Cure
Period.
     (b) This Agreement may be terminated by the Company on one hand or by the
Standby Purchaser on the other hand, by written notice to the other party
hereto:
     (i) At any time prior to the Closing Date, if there is a material breach of
this Agreement by the other party that is not cured within fifteen (15) days
after the non-breaching party has delivered written notice to the breaching
party of such breach;
     (ii) At any time after May 31, 2010, unless the Closing has occurred prior
to such date; or
     (iii) Consummation of the Standby Offering is prohibited by law, rule or
regulation.
     (c) This Agreement may be terminated by the Company in the event that the
Company determines that it is not in the best interests of the Company and its
shareholders to go forward with the Stock Offerings.

7



--------------------------------------------------------------------------------



 



     (d) The Company and the Standby Purchaser hereby agree that any termination
of this Agreement pursuant to Sections, 8(a), 8(b)(ii) or 8(c) shall be without
liability of the Company or the Standby Purchaser.
     Section 9. Survival. The representations and warranties of the Company and
the Standby Purchaser contained in this Agreement or in any certificate
delivered hereunder shall survive the Closing hereunder.
     Section 10. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:
If to the Company:
PVF Capital Corp.
30000 Aurora Road
Solon, Ohio 44139
Attention: Robert J. King, Jr.
President and Chief Executive Officer
Telephone: (440) 248-7171
Facsimile: (440) 914-3916
With a copy to:
Kilpatrick Stockton LLP
Suite 900, 607 14th Street, NW
Washington, DC 20005-2018
Attention: Sean P. Kehoe, Esq.
Telephone: (202) 508-5881
Facsimile: (202) 585-0051
If to the Standby Purchaser:
CapitalWorks LLC
Suite 970
1111 Superior Avenue
Cleveland, OH 44114
Attention: Richard R. Hollington III
Telephone: (216) 781-3233
Facsimile: (216) 781-6670
With a copy to:
Squire, Sanders & Dempsey L.L.P.
4900 Key Tower
127 Public Square
Cleveland, OH 44114
Attention: Daniel G. Berick, Esq.
Telephone: (216) 479-8374
Facsimile: (216) 479-8780
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

8



--------------------------------------------------------------------------------



 



     Section 11. Assignment. This Agreement will be binding upon, and will inure
to the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns, including any person to whom Securities are transferred
in accordance herewith.
     Section 12. Entire Agreement. Except as specifically set forth herein, the
Company and the Standby Purchaser mutually agree to be bound by the terms of the
non-disclosure agreement dated September 24, 2009 (the “Non-Disclosure
Agreement”) previously executed by the Company and the Standby Purchaser, which
Non-Disclosure Agreement is hereby incorporated herein by reference, and all
information furnished by either party to the other party or its representatives
pursuant hereto shall be subject to, and the parties shall hold such information
in confidence in accordance with, the provisions of the Non-Disclosure
Agreement. The Company and the Standby Purchaser agree that such Non-Disclosure
Agreement shall continue in accordance with their respective terms,
notwithstanding the termination of this Agreement. The Non-Disclosure Agreement
and this Agreement embody the entire agreement and understanding between the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, or undertakings, other than those set forth
or referred to herein or in the Non-Disclosure Agreement, with respect to the
standby purchase commitments with respect to the Securities and the New Shares.
Other than with respect to matters set forth or referred to in the
Non-Disclosure Agreement, this Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.
     Section 13. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Ohio (other than
its rules of conflict of laws to the extent the application of the laws of
another jurisdiction would be required thereby).
     Section 14. Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to affect the original intent of the parties.
     Section 15. Extension or Modification of Rights Offering. The Company may
(a) waive irregularities in the manner of exercise of the Rights, and (b) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights to the extent that such waiver does not materially adversely affect the
interests of the Standby Purchaser.
     Section 16. Miscellaneous.
     (a) The Company shall not after the date of this Agreement enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Standby Purchaser in this Agreement.
     (b) The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning of this Agreement.
     (c) This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which, when taken together,
shall constitute one and the same instrument.
[Remainder of this page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            COMPANY

PVF CAPITAL CORP.
      BY:  /s/ Robert J. King, Jr.     Name: Robert J. King, Jr.       
Title: President and Chief Executive Officer        STANDBY PURCHASER

SHORT VINCENT PARTNERS II, L.P.


BY: CapitalWorks SVP II LLC, its General Partner
            BY:  /s/ Richard R. Hollington III     Name: Richard R. Hollington
III        Title: President   

10



--------------------------------------------------------------------------------



 



Exhibit A
lock-up agreement
PVF Capital Corp.
30000 Aurora Road
Solon, Ohio 44139
Stifel, Nicolaus & Company, Incorporated
30100 Chagrin Boulevard, Suite 101
Cleveland, Ohio 44124
Ladies and Gentlemen:
     The undersigned, PVF Capital Corp., an Ohio corporation (the “Company”),
the Company’s executive officers and directors, and Short Vincent Partners II,
L.P., an Ohio limited partnership (the “Standby Purchaser”), understand that
Stifel, Nicolaus & Company, Incorporated (“Stifel Nicolaus”) proposes to enter
into an Agency Agreement with the Company in connection with the Stock Offering
(as defined below). The Company is distributing, at no charge, subscription
rights to purchase shares of Common Stock to the holders of record of its Common
Stock (a “Record Date Shareholder”) at 5:00 p.m. Eastern Time, on January 27,
2010 (the “Record Date”) and, subject to the rights of such holders described
below, to certain other purchasers on a standby basis. Each Record Date
Shareholder will receive one non-transferable subscription right (a “Right”) for
every share of Common Stock held of record at the close of business on the
Record Date. Each Right will entitle the holder thereof to subscribe for a
certain number of shares of Common Stock (the “Underlying Shares”) at $1.75 per
share (the “Subscription Price”) (the “Basic Subscription Privilege”). Each
Record Date Shareholder who exercises in full its Basic Subscription Privilege
will also be eligible to subscribe at the Subscription Price for shares of
Common Stock not otherwise purchased pursuant to the exercise of the Basic
Subscription Privilege up to the total number of Underlying Shares, subject to
availability, proration and reduction by the Company in certain circumstances
and, in all instances, to a limit on ownership of the Common Stock (the
“Over-Subscription Privilege”). The offer and sale of the Underlying Shares
pursuant to the exercise of the Basic Subscription Privilege and the
Over-Subscription Privilege are referred to herein as the “Rights Offering.”
     The Company has separately entered into a “Standby Purchase Agreement” with
the Standby Purchaser, pursuant to which the Standby Purchaser has agreed to
acquire from the Company, at the Subscription Price, the lesser of 2,436,610
shares of Common Stock or 9.61% of the Company’s outstanding Common Stock on a
fully diluted basis assuming completion of the Rights Offering, including shares
issued to the Standby Purchaser (provided, however, in no event will Standby
Purchaser be required to purchase a number of shares that would require it or
any of its affiliates to obtain prior regulatory clearance or approval from any
state or federal bank regulatory authority). The Standby Purchaser has
conditioned its minimum purchase of shares of Common Stock upon the receipt by
the Company of $26 million in gross proceeds from the Rights Offering, the
offering to the Standby Purchaser and the Public Reoffer (as defined below),

 



--------------------------------------------------------------------------------



 



if any. The maximum number of shares that may be sold in the Rights Offering and
to the Standby Purchaser is 17,142,857.
     The Company may offer any shares of Common Stock that remain unsubscribed
in the Rights Offering at the expiration of the Rights Offering to the public at
the Subscription Price per share (the “Public Reoffer”). Any offering of shares
of Common Stock in the Public Reoffer shall be on a best efforts basis. The
Public Reoffer shall terminate on April 9, 2010. The Rights Offering, the
offering to the Standby Purchaser and the Public Reoffer are together referred
to herein as the “Stock Offering,” and the Underlying Shares and the shares of
Common Stock sold to the Standby Purchaser and to the public in the Public
Reoffer are collectively referred to herein as the “Securities.”
     In recognition of the benefit that the Stock Offering will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees that
from the date hereof and until 180 days after the consummation of all sales of
Common Stock in the Stock Offering (such 180 day period being referred to herein
as the “Lock-Up Period”), the undersigned will not (and will cause the
undersigned’s general partner or any other person or entity controlling the
undersigned or within the undersigned’s control not to) offer, sell, contract to
sell (including any short sale), pledge, hypothecate, establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Securities
Exchange Act of 1934, as amended, grant any option, right or warrant for the
sale of, purchase any option or contract to sell, sell any option or contract to
purchase, or otherwise encumber, dispose of or transfer, or grant any rights
with respect to, directly or indirectly, any shares of Common Stock or
securities convertible into or exchangeable or exercisable for any shares of
Common Stock, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such aforementioned transaction is to be settled by delivery of the Common
Stock or such other securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement, without, in each case,
the prior written consent of Stifel Nicolaus, which consent may be withheld in
Stifel Nicolaus’ sole discretion; provided, however, that if (a) during the last
17 days of the initial Lock-Up Period, the Company releases earnings results or
material news or a material event relating to the Company occurs or (b) prior to
the expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
automatically extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the occurrence of the material
news or material event, as applicable, unless Stifel Nicolaus waives, in
writing, such extension.
     The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by Stifel Nicolaus to the Company (in accordance with Section 14 of
the Agency Agreement) and that any such notice properly delivered will be deemed
to have been given to, and received by, the undersigned. The undersigned further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this Lock-Up Agreement during the period from
the date of this Lock-Up Agreement up to and including the 34th day following
the expiration of the initial Lock-Up Period,

2



--------------------------------------------------------------------------------



 



it will give notice thereof to Stifel Nicolaus and will not consummate such
transaction or take any such action unless it has received written confirmation
from Stifel Nicolaus that the Lock-Up Period (as may have been extended pursuant
to the previous paragraph) has expired.
     The foregoing restrictions shall not apply to (a) bona fide gifts by the
undersigned, provided that (i) each resulting transferee of the Company’s
securities executes and delivers to Stifel Nicolaus an agreement satisfactory to
Stifel Nicolaus certifying that such transferee is bound by the terms of this
Lock-Up Agreement and has been in compliance with the terms hereof since the
date first above written as if it had been an original party hereto and (ii) to
the extent any interest in the Company’s securities is retained by the
undersigned, such securities shall remain subject to the restrictions contained
in this Lock-Up Agreement or (b) conversions or exchanges of any of the
Company’s securities (other than Common Stock or securities convertible or
exchangeable into Common Stock) pursuant to any conversion or exchange offer in
respect of any other securities of the Company beneficially owned as of the date
hereof.
     Any Common Stock received upon exercise of options granted to the
undersigned will also be subject to this Lock-Up Agreement. Any Common Stock
acquired by the undersigned in the open market on or after the Stock Offering
Date will not be subject to this Lock-Up Agreement. A transfer of Common Stock
to a family member or a trust, partnership or other entity for the benefit of
the undersigned, a transfer not involving a disposition for value, or a transfer
to an investment vehicle under common control with the undersigned may be made,
provided the transferee agrees in writing prior to such transfer to be bound by
the terms of this Lock-Up Agreement as if it were a party hereto.
     In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to (a) decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement and (b) place legends and stop transfer instructions on any
such shares of Common Stock owned or beneficially owned by the undersigned.
     The undersigned represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement is
irrevocable and shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned. This Lock-Up Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to choice of law rules. This Lock-Up Agreement shall
lapse and become null and void if the Rights Offering is abandoned by the
Company or if the Stock Offering Date shall not have occurred on or before
May 31, 2010.

3



--------------------------------------------------------------------------------



 



            Very truly yours,

SHORT VINCENT PARTNERS II, L.P.
      By:   CapitalWorks SVP II LLC, its General Partner             By:   /s/
Richard R. Hollington III        Name:   Richard R. Hollington III       
Title:   President       Date: February 17, 2010   

4